 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    BANK OF NEW YORK MELLON,                                 Case No. 2:17-cv-01195-APG-PAL
 7                                           Plaintiff,                     ORDER
             v.
 8                                                               (Stip Ext Time – ECF No. 98)
      FOOTHILLS AT MACDONALD RANCH
 9    MASTER ASSOCIATION, et al.,
10                                        Defendants.
11          Before the court is the parties’ Stipulation and Order to Extend Time to File Motions for
12   Summary Judgment (ECF No. 98).
13          The parties request that the court extend the deadline for filing dispositive motions until 30
14   days after the district judge decides pending dispositive motions to dismiss, and that the joint
15   pretrial order be extended until 60 days after decision. Discovery closed November 2, 2018 and
16   this stipulation was filed the day dispositive motions were due pursuant to the court’s discovery
17   plan and scheduling order. The stipulation is therefore untimely.
18          Defendant Foothills timely filed its motion for summary judgment. The parties do not
19   explain what issues would have been addressed in the dispositive motions if the pending motions
20   to dismiss are denied. Having reviewed and considered the matter,
21          IT IS ORDERED that:
22          1. The parties’ Stipulation (ECF No. 98) is NOT APPROVED and is DENIED.
23          2. The parties will have 30 days from decision of the pending motions to dismiss or
24                motion for summary judgment filed by Foothills, whichever is later, to file the joint
25                pretrial order.
26          DATED this 26th day of December 2018.
27
                                                              PEGGY A. LEEN
28                                                            UNITED STATES MAGISTRATE JUDGE
                                                          1
